DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 23, 2020, has been received and entered.
Claims 16-18 are canceled.
Claims 1-15 are pending and examined on the merits (elected species ‘methionine’ for (a) and ‘folic acid’ for (b)).

Claim Interpretation
Claim 1 recites “one or more of: (i) an inorganic salt; (ii) an amino acid; and (iii) a vitamin.”  This signifies that one or more members of the group set forth after the colon (an inorganic salt, an amino acid, a vitamin) is comprised in the topical formulation, and thus does not require that the topical formulation comprises the combination of all three members of the group.  Therefore, it includes the embodiment of the topical formulation comprising fewer than all three members of the group, such as comprising only one member of the group, e.g. amino acid. 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website (Web page <http://www.skinactives.com:80/Hair-Care-Serum-with-Keratinocyte-Growth-Factor-KGF.html>, 5 pages, October 11, 2015, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20151011170535/http://www.skinactives.com:80/Hair-Care-Serum-with-Keratinocyte-Growth-Factor-KGF.html> on September 25, 2020. Previously cited) in view of the SkinActives.com Gray Hair Serum website (Web page <http://www.skinactives.com/Gray-hair-serum-with-methionine-sulfoxide-reductase-MSR.html>, 3 pages, October 13, 2015, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20151013033357/http://www.skinactives.com/Gray-hair-serum-with-methionine-sulfoxide-reductase-MSR.html> on September 25, 2020. Previously cited) and Isaacs (GB 2485474. Previously cited), and in light of Ames (US 2004/0044046. Previously cited).
The SkinActives.com Hair Care Serum website discloses a hair care serum which comprises “nourishing actives for the hair” and keratinocyte growth factor (KGF) (page 1, first paragraph).  The active ingredients of the serum are disclosed as being known to help promote hair growth in both men and women, wherein the active ingredients include saw palmetto and 
Additionally, the SkinActives.com Hair Care Serum website provides a list of ingredients in the hair care serum – see page 2, first paragraph.  The list of ingredients includes amino acids including methionine, as well as distilled water which reads on a ‘pharmaceutically acceptable topical carrier.’
In sum, the SkinActives.com Hair Care Serum website discloses a hair care serum that is comparable to the claimed invention since it is a topical formulation for promoting hair growth, comprising:  keratinocyte growth factor; an amino acid (elected species ‘methionine’); and a pharmaceutically acceptable topical carrier.

The SkinActives.com Hair Care Serum website differs from the claimed invention in that it does not expressly disclose that the hair care serum comprises about 0.00002% (w/w) to about 0.00010% (w/w) of methionine sulfoxide reductase.  Additionally, the SkinActives.com Hair Care Serum website differs from the claimed invention that it does not expressly disclose that the hair care serum comprises about 0.00002% (w/w) to about 0.00008% (w/w) of the keratinocyte growth factor.
The SkinActives.com Gray Hair Serum website discloses a gray hair serum containing, among other actives, four ingredients that include methionine sulfoxide reductase and L-methionine (page 1, first paragraph).  The objective of the gray hair serum is to prevent the loss 
Isaacs discloses a composition to treat hair loss and enhance hair growth and condition, wherein the composition comprises i) one or more of a KGF (FGF-7), a KGF biomimetic, and a KGFR receptor; ii) one or more of a VEGF, a VEGF biomimetic, and a VEGFR2 receptor agonist; and iii) a pharmaceutically acceptable carrier (abstract).  The application of any of the compositions of Isaacs is ideally topical (page 12, lines 14-15).  Isaacs teaches that their composition ideally comprises between 0.000001% and about 45% KGF, KGF biomimetic, and/or KGFR receptor agonist (page 4, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included methionine sulfoxide reductase in the hair care serum of the SkinActives.com Hair Care Serum website.  One of ordinary skill in the art would have been motivated to do this because it would have conferred the desired property of preventing the loss of hair color.  It would have been prima facie obvious to combine ingredients known for desirable effects on the hair, in order to form a composition for hair treatment.  Since the SkinActives.com Gray Hair Serum website shows that methionine sulfoxide reductase can be included in a serum for hair, then there would have been a reasonable expectation that it would 
Regarding the weight percentages of KGF and methionine sulfoxide reductase in the serum rendered obvious by the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website, it would have been obvious to vary and/or optimize the weight percentages (% (w/w)) of each of the KGF and the methionine sulfoxide reductase, including using weight percentages falling in the range of about 0.00002% (w/w) to about 0.00008% (w/w), about 0.00003% (w/w) to about 0.00008% (w/w), and about 0.00004% (w/w), in the serum to provide a composition having the desired properties of promoting hair growth (the effect as conferred by KGF) and preventing the loss of hair color (the effect as conferred by methionine sulfoxide reductase).  Since KGF and methionine sulfoxide reductase are the active ingredients for conferring the desired effects on hair, then the skilled artisan would have recognized that their weight percentages in the serum are results-effective parameters (results being hair growth and prevention of hair color loss) that can be optimized.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, it would have been obvious to have varied/optimized the weight percentage of KGF in the serum to weight percentages falling in the range of about 0.00002% (w/w) to about 0.00008% (w/w), about 0.00003% (w/w) to about 0.00008% (w/w), and about 0.00004% (w/w) since Isaacs indicates that a composition comprising between 0.000001% and about 45% KGF is suitable for treating hair loss and enhance hair growth and condition.  This guidance from Isaacs would have motivated the skilled 
Therefore, the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website and Isaacs renders obvious instant claims 1-5 and 7 (at least elected species ‘methionine,’ though it is noted that the SkinActives.com Hair Care Serum website teaches other non-elected amino acids in the serum).
Regarding instant claim 9, as noted above, the hair care serum of the SkinActives.com Hair Care Serum website comprises grape seed proanthocyanidins (page 1, second paragraph), thereby reading on one of the ingredients recited in instant 9.  Additionally, page 2, first paragraph of the SkinActives.com Hair Care Serum website lists other ingredients of the hair care serum which read on the ingredients recited in instant claim 9:  caffeine, glucose, thioctic acid (alpha lipoic acid listed in the website is another term for thioctic acid; see page 1, paragraph [0005] of Ames), carnitine, and apigenin.  Therefore, instant claim 9 is rendered obvious.
A holding of obviousness is clearly required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, and Ames as applied to claims 1-5, 7, and 9 above, and further in view of De La Charriere (US 2005/0191370. Previously cited).
As discussed above, the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website and Isaacs (and in light of Ames, cited as evidence) renders obvious claims 1-5, 7, and 9.  The references differ from claim 6 in that they do not 
It is noted that the SkinActives.com Hair Care Serum website lists niacinamide (vitamin B3) amongst the ingredients of the hair care serum (page 2, first paragraph).  Therefore, the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, and Ames comprises niacinamide (vitamin B3).
De La Charriere discloses novel compositions based on vitamins and on inorganic/organic metal salts for promoting regrowth of the hair and/or decreasing hair loss and/or improving the quality of the hair and/or promoting repigmentation thereof (page 1, paragraph [0003]).  De La Charriere unexpectedly determined that compositions comprising vitamins and certain metal values, e.g., inorganic/organic salts, particularly vitamins eliciting an antioxidant effect, increase the mean diameter of the strands of hair, decrease the heterogeneity of the diameters of the hairs (a symptom associated with alopecia) and increase hair density, thus reflecting regrowth (page 2, paragraph [0027]).  The vitamins having an antioxidant effect include B vitamins (page 2, paragraph [0040]).  The inorganic salts of the compositions of De La Charriere are preferably selected from among the salts of zinc, selenium, iron, magnesium, copper, and manganese (page 2, paragraph [0042]).  Examples of the salts include zinc sulfate, manganese sulfate, and sodium selenite (page 2, paragraph [0043]), which are amongst the inorganic salts recited in instant claim 6.  The compositions preferably comprise an admixture of 
Additionally, De La Charriere teaches that their compositions can be applied topically for the effects of improving the appearance of the head of hair and/or promoting regrowth of the hair and/or decreasing hair loss and/or increasing the mean diameter of the hairs and/or decreasing the heterogeneity of the diameters of the hairs and/or increasing hair density and/or promoting repigmentation of the hair (page 3, paragraph [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included any of the inorganic salts disclosed in De La Charriere, including zinc sulfate, manganese sulfate, and sodium selenite, in the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, and Ames.  One of ordinary skill in the art would have been motivated to do this because the inorganic salt’s combination with the niacinamide (vitamin B3) of the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, and Ames, would have had the desirable effects on hair of improving the appearance of the head of hair and/or promoting regrowth of the hair and/or decreasing hair loss and/or increasing the mean diameter of the hairs and/or decreasing the heterogeneity of the diameters of the hairs and/or increasing hair density and/or promoting repigmentation of the hair.  These effects would have been expected since De La Charriere teaches that these inorganic salts in combination with B vitamins (which speaks to niacinamide) have these effects on hair.  There would have been a reasonable expectation of obtaining a serum suitable for hair by including inorganic salts selected from zinc sulfate, manganese sulfate, and sodium selenite since De La Charriere teaches that these salts can be 
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, and Ames as applied to claims 1-5, 7, and 9 above, and further in view of Max (US 2002/0150601. Previously cited).
As discussed above, the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website and Isaacs (and in light of Ames, cited as evidence) renders obvious claims 1-5, 7, and 9.  The references differ from claim 8 in that they do not expressly disclose that the serum comprises folic acid (the elected species of vitamin). Note that the references render obvious a serum comprising niacinamide (see page 2, first paragraph of the SkinActives.com Hair Care Serum website) which is a non-elected species of vitamin of claim 8. 
Max discloses the use of folic acid and/or derivatives thereof for the preparation of cosmetic or dermatological preparations for the prophylaxis of damage to DNA intrinsic to the skin and/or for the repair of existing damage to DNA intrinsic to the skin (page 1, paragraph [0001]).  Additionally, Max states that it is also possible and/or advantageous to incorporate folic acid and/or derivatives thereof into aqueous systems or surfactant preparations for cleansing the skin and the hair (page 2, paragraph [0030]). Cosmetic preparations can be in the form of a lotion which is not rinsed out, in particular a lotion for setting the hair, a lotion which is used for blow drying the hair, etc. (page 5, paragraph [0085]).  Max also teaches cosmetic preparations for 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included folic acid in the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, and Ames.  One of ordinary skill in the art would have been motivated to do this because it would have conferred the beneficial effect of protecting the hair against oxidative or photooxidative processes.  There would have been a reasonable expectation of obtaining this effect when including folic acid in the serum rendered obvious by the references since Max teaches that folic acid can be provided in various cosmetic preparations for treating and caring hair which can be used for the purpose of protecting the hair against oxidative or photooxidative processes.  Therefore, instant claim 8 is rendered obvious.
A holding of obviousness is clearly required.

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, and Ames as applied to claims 1-5, 7, and 9 above, and further in view of Sorenson (Journal of AOAC International. 2007. 90(3): 670-678. Previously cited), Ramot (PLoS One. 2011. 6(7): e22564. 12 pages. Previously cited), and Paus (US 2012/0121705. Previously cited).
As discussed above, the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website and Isaacs (and in light of Ames, cited as evidence) renders obvious claims 1-5, 7, and 9.  The references differ from claims 10 and 12-14 in that they do not expressly disclose the percentages of the caffeine, glucose, thioctic acid (alpha lipoic acid), carnitine, apigenin, and proanthocyanidins in the serum as follows:  caffeine at about 0.001% to about 0.005%, glucose at about 3% to about 8%, thioctic acid at about 0.05% to about 0.2%, carnitine at about 1% to about 3%, apigenin at about 0.05% to about 0.3%, proanthocyanidins at about 1% to about 5%.  Furthermore, the references differ from claims 10 and 12-14 in that they do not expressly disclose that the serum rendered obvious by the references comprises polyamine present at about 0.00005% to about 0.0003%, and stigmasterol present at about 0.01% to about 0.04%.
Furthermore, the references differ from claim 15, which depends from claim 12, in that they do not expressly disclose that the caffeine is present at about 0.003%, the glucose is present at about 5%, the polyamine is present at about 0.0001%, the thioctic acid is present at about 0.1%, the carnitine is present at about 2%, the apigenin is present at about 0.1%, the stigmasterol is present at about 0.025%, and the proanthocyanidins are present at about 3%.
The SkinActives.com Hair Care Serum website lists “Saw Palmetto (Serenoa repens) Fruit Extract” amongst the ingredients of the hair care serum (page 2, first paragraph).  The SkinActives.com Hair Care Serum website includes a section of “Expert Details” (see page 4) which discusses saw palmetto (second to last paragraph).  It indicates that saw palmetto (Serenoa repens) sterols have been shown to inhibit 5-alpha-reductase activity and to inhibit binding of 
Sorenson discloses stigmasterol amongst the phytosterols in saw palmetto raw materials (page 670, right column, first paragraph).  Stigmasterol was amongst the phytosterols found in extracts of saw palmetto, including saw palmetto dried fruit CO2 extracts (Table 1 on page 671).
Ramot discloses that polyamines have long been suspected to be important for hair growth (page 1, last paragraph).  Ramot studied the effects of the prototypic polyamine, spermidine (0.1-1 µM), on human scalp hair follicles (HFs) and human hair follicle (HF) epithelial stem cells in serum-free organ culture (“Methods and Findings” section of Abstract).  Administration of spermidine for 6 days slightly, but significantly, increased hair shaft growth of microdissected, organ-cultured normal human scalp HFs (page 2, left column, last full paragraph).  From the study, Ramot concluded that due to its anagen (hair growth, see abstract) prolonging effects, spermidine deserves rigorous clinical testing as a candidate anti-hair loss agent (page 7, right column, last full paragraph).  Additionally, Ramot states that it could become an adjuvant therapy for hair loss disorders associated with premature catagen induction, leading to telogen effluvium, and/or reduced hair shaft production (page 7, right column, last full paragraph).
Paus teaches the use of spermidine or a pharmaceutically acceptable derivative thereof, as the active principle in a pharmaceutical, cosmetic, or dietetic composition (abstract).  The composition is used for promoting pigmentation of the hair, wherein the composition is intended for topical or oral administration (abstract).  Spermidine is contained in the composition in an amount preferably in the range of 10-7 to 1 g/100 mL, amongst other preferred ranges (page 1, 
                
                    
                        
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            g
                        
                        
                            100
                             
                            m
                            L
                        
                    
                    *
                    100
                    =
                    0.0000001
                    %
                
            
                
                    
                        
                            1
                             
                            g
                        
                        
                            100
                             
                            m
                            L
                        
                    
                    *
                    100
                    =
                    1
                    %
                
            
In view of Sorenson, the saw palmetto extract present in the serum rendered obvious by the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website and Isaacs (and in light of Ames, cited as evidence), necessarily comprises stigmasterol; as demonstrated by Sorenson, stigmasterol is present in saw palmetto extract.  Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included spermidine, which is a polyamine, in the serum rendered obvious by the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website and Isaacs (and in light of Ames, cited as evidence).  One of ordinary skill in the art would have been motivated to do this because spermidine is a candidate anti-hair loss agent (as demonstrated by Ramot) and promotes pigmentation of the hair (as taught in Paus), which are desirable effects sought for hair.  It is prima facie obvious to combine compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the same purpose; the spermidine would have served the same purpose of promoting hair growth as the keratinocyte growth factor of the serum rendered obvious by the SkinActives.com Hair Care Serum website in view of the SkinActives.com Gray Hair Serum website and Isaacs (and in light of Ames, cited as evidence), as well as serving the same purpose of addressing loss of hair color as the methionine sulfoxide reductase of the serum rendered obvious by the SkinActives.com Hair Care Serum website in 
Additionally, it would have been obvious to vary and/or optimize the percentages of each of the ingredients of the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Ames, Sorenson, Ramot, and Paus, including providing in the serum the following in the serum, for the predictable result of obtaining a serum suitable for delivering the active agents to the hair and for conferring the beneficial effects to the hair (e.g. effects of promoting hair growth, preventing loss of hair growth): caffeine at about 0.001% to about 0.005%, or about 0.003%; glucose at about 3% to about 8%, or about 5%; spermidine (a polyamine) at about 0.00005% to about 0.0003%, or at about 0.0001%; thioctic acid at about 0.05% to about 0.2%, or about 0.1%; carnitine at about 1% to about 3%, or about 2%; apigenin at about 0.05% to about 0.3%, or about 0.1%; stigmasterol at about 0.01% to about 0.04%, or about 0.025% (by varying the amount of the saw palmetto extract); and proanthocyanidins at about 1% to about 5%, or about 3%.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, it would have been obvious to have varied/optimized the percentage of spermidine (a polyamine) in the serum to about 0.00005% to about 0.0003% or about 0.0001% since Paus teaches that a composition comprising 0.0000001% to 1% spermidine is suitable for promoting pigmentation of hair.  This guidance from Paus would have motivated the skilled artisan to have used percentages of spermidine as taught in Paus for the serum rendered obvious by the references.  

A holding of obviousness is clearly required.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Ames, Sorenson, Ramot, and Paus as applied to claims 10 and 12-15 above, and further in view of De La Charriere (US 2005/0191370. Previously cited) and Max (US 2002/0150601. Previously cited).
As discussed above, the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Ames, Sorenson, Ramot, and Paus render obvious claims 10 and 12-15.  The references render obvious a serum comprising about 0.0002% (w/w) to about 0.00008% (w/w) of keratinocyte growth factor, about 0.00002% (w/w) to about 0.00010% (w/w) of methionine sulfoxide reductase, methionine (elected species of amino acid), caffeine, glucose, spermidine (a polyamine), thioctic acid (alpha lipoic acid), carnitine, apigenin, stigmasterol, proanthocyanidins, and a pharmaceutically acceptable topical carrier.  The references differ from claim 11 in that they do not expressly disclose that the serum comprises the following:  an inorganic salt that is ammonium vanadate, ammonium molybdate, calcium chloride, copper sulfate, ferric nitrate, magnesium chloride, manganese sulfate, potassium chloride, sodium acetate, sodium chloride, sodium metasilicate, sodium phosphate, sodium pyruvate, disodium selenite, stannous chloride, zinc sulfate, or a combination thereof; and folic acid (elected species of vitamin).
It is noted that the SkinActives.com Hair Care Serum website lists niacinamide (vitamin B3) amongst the ingredients of the hair care serum (page 2, first paragraph).  Therefore, the 
De La Charriere discloses novel compositions based on vitamins and on inorganic/organic metal salts for promoting regrowth of the hair and/or decreasing hair loss and/or improving the quality of the hair and/or promoting repigmentation thereof (page 1, paragraph [0003]).  De La Charriere unexpectedly determined that compositions comprising vitamins and certain metal values, e.g., inorganic/organic salts, particularly vitamins eliciting an antioxidant effect, increase the mean diameter of the strands of hair, decrease the heterogeneity of the diameters of the hairs (a symptom associated with alopecia) and increase hair density, thus reflecting regrowth (page 2, paragraph [0027]).  The vitamins having an antioxidant effect include B vitamins (page 2, paragraph [0040]).  The inorganic salts of the compositions of De La Charriere are preferably selected from among the salts of zinc, selenium, iron, magnesium, copper, and manganese (page 2, paragraph [0042]).  Examples of the salts include zinc sulfate, manganese sulfate, and sodium selenite (page 2, paragraph [0043]), which are amongst the inorganic salts recited in instant claim 6.  The compositions preferably comprise an admixture of zinc and selenium values, e.g. intimate admixture of zinc sulfate and sodium selenite (page 2, paragraph [0044]).
Additionally, De La Charriere teaches that their compositions can be applied topically for the effects of improving the appearance of the head of hair and/or promoting regrowth of the hair and/or decreasing hair loss and/or increasing the mean diameter of the hairs and/or decreasing the heterogeneity of the diameters of the hairs and/or increasing hair density and/or promoting repigmentation of the hair (page 3, paragraph [0060]).

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included any of the inorganic salts disclosed in De La Charriere, including zinc sulfate, manganese sulfate, and sodium selenite, in the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, and Ames.  One of ordinary skill in the art would have been motivated to do this because the inorganic salt’s combination with the niacinamide (vitamin B3) of the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Ames, Sorenson, Ramot, and Paus, would have had the desirable effects on hair of improving the appearance of the head of hair and/or 
Further still, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included folic acid in the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Ames, Sorenson, Ramot, and Paus.  One of ordinary skill in the art would have been motivated to do this because it would have conferred the beneficial effect of protecting the hair against oxidative or photooxidative processes.  There would have been a reasonable expectation of obtaining this effect when including folic acid in the serum rendered obvious by the references since Max teaches that folic acid can be provided in various cosmetic preparations for treating and caring hair which can be used for the purpose of protecting the hair against oxidative or photooxidative processes.  Therefore, the folic acid (elected species of vitamin) limitation of instant claim 11 is rendered obvious.
As such, the references render obvious a serum comprising the components recited in instant claim 11.  The primary reference, the SkinActives.com Hair Care Serum website, 
Instant claim 11 recites that the topical formulation is “consisting essentially of” the components recited in the claim.  Paragraph [0049] on pages 10 and 11 of the instant specification explains the use of the term “consist essentially of.”  It provides the following list of examples of components that would not materially affect the basic and novel characteristics of the claimed topical formulations, and thus could be included in formulations that “consist essentially of” the recited components:  various moisturizers, humectants, odor modifiers, buffers, pigments, preservatives, Vitamins such as A, C and E, emulsifiers, dispersing agents, wetting agents, odor-modifying agents, gelling agents, stabilizers, propellants, antimicrobial agents, sunscreens, enzymes and the like.  The additional ingredients of the SkinActives.com Hair Care Serum website on page 2, first paragraph of the reference read on these examples of components which the instant specification consider as not materially affecting the basic and novel characteristics of the claimed topical formulations.  The additional ingredients would not appear to materially affect the basic and novel characteristics of the composition.  Therefore, the serum rendered obvious by the SkinActives.com Hair Care Serum website, the SkinActives.com Gray Hair Serum website, Isaacs, Ames, Sorenson, Ramot, Paus, De La Charriere, and Max, “consists essentially” of the components recited in instant claim 11.  Therefore, instant claim 11 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed December 23, 2020, with respect to the objection of claims 1-11 have been fully considered and are persuasive.  The amendment of claim 1 has overcome the objection.  Therefore, the claim objection has been withdrawn. 
However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103.  Applicant asserts that the amount of keratinocyte growth factor and methionine sulfoxide reductase recited in the claims has been found to provide surprising and unexpected hair growth results.  Applicant notes that there is not disclosure of any amount of methionine sulfoxide reductase in any of the references cited in the Office Action, and that Isaacs teaches only an amount of KGF a from “between 0.000001% and about 45% KGF” with no further ranges provides (page 4, lines 30-34).  The rejection over the amounts of KGF and methionine sulfoxide reductase was made on the basis optimization.  In response, Applicant submits that optimization over a range of 10 million fold cannot simply be routine optimization, and instead, this represents a range so broad that selection of a genus within the range cannot be obvious.  Applicant cites MPEP 2144.05(III)(D) and MPEP 2144.05(I).  However, the Examiner maintains that the skilled artisan would have recognized that the amounts of KGF and methionine sulfoxide reductase are results-effective parameters given that each of KGF and methionine sulfoxide reductase are recognized by the active ingredients that affect hair growth and hair color, respectively.  Therefore, there is indeed a prima facie case of obviousness to render obvious the amounts of KGF and methionine sulfoxide reductase in the hair care serum rendered obvious by the references.
Applicant has presented the Declaration Under 37 C.F.R. 1.132 of Dr. Hannah Sivak filed December 23, 2020, to demonstrate that inclusion of KGF at the claimed amounts and the 
The Declaration further cites Examples 1-3 of the specification for demonstrating the asserted surprising finding that the topical formulation comprising MSR resulted in improved texture, thickness, and density of hair on the scalp (Example 1), increased length and thickness of eye lash, and eye brow hairs (Example 2), and increased weight of beard hair (Example 3).  However, these results would have been expected because of the presence of KGF in the compositions.  Applicant has not demonstrated that the combination of KGF and MSR had a syngeristic effect, let alone an unexpected result.
 	Therefore, the rejections of record must be maintained.

	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  










Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651